DETAILED ACTION
This action is pursuant to the claims field on February 5, 2021. Currently, claims 1-9 and 18-19 are pending with claims 1-9 and 18-19 amended, and claims 10-17 and 20 canceled. Below follows a complete final action on the merits of claims 1-9 and 18-19. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the drawings and specification overcome the previous drawing objections. 
Applicant’s amendments to the claims overcome the previous 35 U.S.C. 112(b) rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “at least ten substrates” in line 4. When turning to the disclosure, the Figures (e.g. Fig. 5, Fig. 8A) display at most ten substrates (30). The specification further states “the flex circuit electrode assembly 84 has a plurality of radiating substrates or strips 30” ([0064]). However, this fails to provide written description support for at least ten substrates (i.e. if there are 11, 12, 13, etc.). The phrase “plurality of” is broad and fails to provide the specificity to determine a value of substrates (i.e. 11, 12, 13, etc.) of the open ended language “at least” of the claim. Thus, the instant disclosure fails to provide written description support for the claim limitation “at least ten substrates” in line 4. 
Claims 2-9 and 18-19 are also rejected for their dependency on a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al (US PGPUB: 2017/0042614), further in view of Saab (US PGPUB: 2018/0333162, which claims priority to May 19, 2017 provisional application 62/508,961).
Regarding independent claim 1, Salahieh discloses an electrophysiology catheter (catheter 57; abstract; FIGS. 3A-E, 7A-7E, 39A-39E; [0110]; [0182]; [0274]), comprising: 
a balloon (34) having a membrane, the balloon having a distal end and a proximal end defining a longitudinal axis ([0109] refers to the membrane 34 as a balloon; see Figs. 39A-39E which displays distal and proximal end of balloon); 
at least ten substrates disposed circumferentially on the membrane (Fig. 7A-7E and 39B-E display at least 10 substrate layers 52 comprising at least 10 electrodes on flex circuit 89 disposed circumferentially on membrane 34); 

    PNG
    media_image1.png
    521
    542
    media_image1.png
    Greyscale
at least ten electrodes, one each disposed on each of the at least ten substrates (Fig. 7A-7E and 39B-E display at least 10 substrate layers 52 comprising at least 10 electrodes on flex circuit 89 disposed circumferentially on membrane 34), such that a first electrode is disposed on a first substrate, a fourth electrode is disposed on a fourth substrate, and a seventh electrode is disposed on a seventh substrate, and such that a second electrode on a second substrate and a third electrode on a third substrate are disposed between the first electrode and the fourth electrode, and such that a fifth electrode on a fifth substrate and a sixth electrode on a sixth substrate are disposed between the fourth electrode and the seventh electrode (see annotated Fig. 39D below; annotated “first”, “second”, “third”, etc. corresponding to a first substrate, second substrate, third substrate, etc.; [0225]-[0230]; [0274]);
a first radiopaque marker (58) of a first form disposed on the first substrate ([0225]-[0227] discloses radiopaque makers 58 incorporated into the flex circuits 59 of electrode 6; See ; and 
a second radiopaque marker (58) of a second form disposed on the fourth substrate ([0225]-[0227] discloses radiopaque makers 58 incorporated into the flex circuits 59 of electrode 6; See specifically FIG. 39B-E and [0225]-[0227] which disclose various forms of the radiopaque markers 58 incorporated into the substrate of electrode 6, including a second radiopaque marker of a second form on the fourth substrate); and 
a third radiopaque marker (58) of a third form disposed on the seventh substrate ([0225]-[0227] discloses radiopaque makers 58 incorporated into the flex circuits 59 of electrode 6; See specifically FIG. 39B-E and [0225]-[0227] which disclose various forms of the radiopaque markers 58 incorporated into the substrate of electrode 6, including a third radiopaque marker on the seventh substrate). 
Although Salahieh in the first embodiment (Fig. 39A-39E) discloses a balloon having a first, fourth, and seventh substrate comprising a radiopaque marker with a first, second, and third form, this embodiment does not explicitly disclose the first form comprising a solid rectangle. 
However, Salahieh in a second embodiment (Fig. 40A-40C) discloses a radiopaque marker (58; see Fig. 40A) comprising a first form comprising a solid rectangle (Fig. 40A; [0225]-[0230]; [0274]). 
Further, Salahieh does not explicitly disclose the second form and third form comprising a triangle; and the third form comprising hollow triangle. 
However, Saab discloses a medical device (Fig. 5) that comprises a radiopaque marker (96) that includes a triangle ([0037]) and discloses the markers can have different shapes/sizes, including a radiopaque triangle). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the second form of Salahieh to incorporate the triangle marker and the third form to incorporate the hollow triangle of Saab. This configuration provides the benefit of increased visibility during the procedure by aiding in distinguishing the multiple markers from each other ([0037]). 
While Salahieh ([0277]) and Saab ([0037]) disclose that the markers can be varying shapes and sizes, the combination fails to disclose the second form comprises a solid triangle and the third form comprises a hollow triangle. However, it would have been an obvious matter of design choice to make the second form a solid triangle and the third form hollow triangle, or of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding dependent claim 2, in view of the combination of claim 1, Salahieh further discloses wherein at least one of the second substrate, third substrate, fifth substrate, sixth substrate, eighth substrate, ninth substrate and tenth substrate include another radiopaque marker having another form ([0227]; [0274]; Fig. 39D where each of the second, third, fifth, sixth, eighth, ninth, and tenth comprise a radiopaque marker, as broadly claimed, comprising another form). 
Regarding dependent claim 3, in view of the combination of claim 2, while Salahieh further discloses the substrates (Fig. 39D) comprise radiopaque markers of another form, this embodiment does not explicitly disclose wherein the another form comprises a spine. 
However, Salahieh in a different embodiment (Fig. 39B) discloses a membrane (34) comprising at least ten substrates (Fig. 39B which displays at least ten substrates) with a radiopaque marker (58; see Fig. 40A) comprising a spine form (Fig. 39B; [0225]; [0274]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment of Salahieh to incorporate the another form comprising a spine as disclosed by the different embodiment of Salahieh. This configuration provides the benefit of providing an indication of distance between the electrodes and the overall shape of the balloon against the tissue ([0225]).  
Regarding dependent claim 4, in view of the combination of claim 2, Salahieh further discloses wherein the another form comprises a circle (See. Fig. 39D where the another form comprises a circle; [0225]-[0230]; [0274]). 
Regarding dependent claim 5, in view of the combination of claim 4, while Salahieh further discloses wherein the circle comprises a circle (See. Fig. 39D where the another form comprises a circle; [0225]-[0230]; [0274]), Salahieh does not explicitly disclose the circle is a hollow circle.  However, it would have been an obvious matter of design choice to make the second form a hollow triangle, or of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al
Regarding dependent claim 6, in view of the combination of claim 4, Salahieh further discloses wherein the circle comprises a solid circle (See. Fig. 39D where the another form comprises a solid circle; [0225]-[0230]; [0274]). 
Regarding dependent claim 8, in view of the combination of claim 7, Salahieh does not explicitly disclose wherein the another form points toward an adjacent substrate. 
However, Saab discloses a medical device (Fig. 5) that comprises a radiopaque marker (96) that includes an arrowhead ([0037] discloses the markers can have different shapes/sizes, including a radiopaque arrowhead). Saab discloses the arrowhead comprises a directional feature (e.g. triangle or arrow) that points in a specific direction ([0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the second polygon of Salahieh to include the directionally pointing of marker pointing toward an adjacent substrate of Saab. This configuration provides the benefit of increased visibility during the procedure by aiding in distinguishing the multiple markers from each other ([0037]). 
Regarding dependent claim 9, in view of the combination of claim 8, while Salahieh further discloses the another radiopaque marker is disposed on the second substrate (see Fig, 39D where the second substrate comprises an another radiopaque marker), but does not disclose the adjacent substrate comprises the third substrate. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date have modified Salahieh to include the adjacent substrate comprises the third substrate since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
Regarding dependent claim 18, in view of the combination of claim 1, Salahieh further discloses an eighth electrode on an eighth substrate, a ninth electrode on a ninth substrate, and a tenth electrode on a tenth substrate are disposed between the seventh electrode and the first electrode (Fig. 7A-7E and 39B-E display at least 10 substrate layers 52 comprising at least 10 electrodes on flex circuit 89 disposed circumferentially on membrane 34; see annotated Fig. 39D above; annotated “eight”, “ninth”, “tenth”, etc. corresponding to an eighth substrate, ninth substrate, tenth substrate, etc.; [0225]-[0230]; [0274]). 
Regarding dependent claim 19, in view of the combination of claim 2, while Salahieh in a first embodiment discloses a second and third substrate, Salahieh does not explicitly disclose in this embodiment wherein the second substrate lacks a radiopaque marker and third substrate lacks a radiopaque marker.
However, Salahieh in an alternative embodiment (see Fig. 39E) discloses a membrane (34) comprising a second and third substrate that lack a radiopaque marker (see Fig. 39 and [0226] which disclose substrates that includes dots around the edges (i.e. the substrate lacks the marker as it is around the edge) of the electrode substrates; [0225]-[0230]; [0274]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment of Salahieh to incorporate the second substrate lacking a radiopaque marker and third substrate lacking a radiopaque marker as disclosed by the alternative embodiment of Salahieh. This configuration provides the equivalent benefit of creating a distinguishing pattern of/outlining the electrode substrate on the membrane ([0227]).   
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al (US GPUB: 2017/0042614) in view of Saab (US PGPUB: 2018/0333162, which claims priority to May 19, 2017 provisional application 62/508,961), further in view of Rogers et al (US PGPUB: 2012/0065503).
Regarding dependent claim 7, in view of the combination of claim 2, Salahieh further discloses wherein the another form comprises an alphanumeric symbol. 
However, Roger discloses a radiopaque marker for a medical device (abstract) that comprises an alphanumeric symbol ([0007], [0056], [0090]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the another form of Salahieh to incorporate alphanumeric symbol of Rogers. This configuration provides the benefit of convening information associated with the medical device ([0056], [0081]).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been fully considered, but are moot as Applicant’s amendments to the claims necessitated a new grounds of rejection (outlined above). 
However, in the interest of compact prosecution, Examiner notes the following: 
Applicant argues there is no motivation to combine the multiple embodiments of Salahieh as (p.  24-25, Remarks). This is not persuasive. As outlined above, a person of ordinary skill in the art would have been motivated to combine the embodiments of Salahieh because dissimilar markers (i.e. a circle and a rectangle) provide the benefit of aiding the user in determining the orientation and target energy transmission ([0228]). It is noted that the benefit of using dissimilar markers is outlined in ([0228]) which refers to the embodiment of Fig. 40A-40C, whereas ([0225]; cited in Remarks p. 25) refers to similar spines, not dissimilar markers. As such, one would have been motivated to combine the embodiments of Salahieh due to the benefits of using dissimilar markers for determining orientation and energy transmission, as outlined in paragraph ([0228]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794